DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 9,187,865 to Nelson, in view of “Oil Spills Abatement: Factors Affecting Oil Uptake by Cellulosic Fibers” to Payne.
Regarding Claims 6-8, 11 and 15-16
	Nelson teaches a process for producing an oleophilic and hydrophobic nanocellulose material comprising (a) providing a lignocellulosic biomass feedstock; (b) fractionating said feedstock in the presence of an acid, a solvent for lignin, and water, to generate cellulose-rich solids and a liquid containing hemicellulose and lignin wherein a portion of said lignin deposits onto a surface of said cellulose-rich solids, thereby rendering said cellulose-rich solids at least partially hydrophobic; (c) mechanically treating said cellulose-rich solids to form cellulose fibrils and/or cellulose crystals; and (d) recovering said nanocellulose material as an oleophilic and hydrophobic nanocellulose material, wherein the nanocellulose material is in a liquid solution or slurry (Nelson, abstract, claim 30). Nelson teaches that the material is incorporated as an additive in an oil recovery fluid which necessitates further adsorbing an oil into said material (Id., claims 58 and 59).
Nelson does not appear to teach a treatment of lignin-containing liquor after formation of the nanocellulose object. However, Payne teaches that cellulosic materials treated with lignin exhibit improved ability to take up oil when in the wet state when compared to untreated cellulosic material (Payne, abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to perform the process of Nelson and to further treat the resulting mechanically treated nanocellulose material with the lignin-containing liquor leftover from step (b), resulting in lignin deposited onto a surface or within pores of the nanocellulose object, rendering the object at least partially hydrophobic and oleophIIic as taught by Payne, motivated by the desire to improve the uptake of oil when in the wet state. Nelson teaches that the lignin-containing liquor comprises lignosulfonates (Nelson, column 18, lines 39-46). Nelson further teaches that the process comprises flashing the lignin-containing liquor (Id., column 21, lines 1-25). 
	Regarding the difference of sulfonation between the first and second applications of lignin, it would necessarily flow from the process of the prior art combination that the second lignin application comprises a higher percentage of lignosulfonates due to the non-sulfonated lignin depositing onto the surface of the cellulose-rich solids, and additionally further reaction time between the sulfur dioxide and lignin components. 
 Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. Applicant argues that Payne does not teach a nanocellulose material or a step of flashing, distilling and/or stripping. Examiner respectfully disagrees. Payne is not relied upon to teach the nanocellulose object or flashing, distilling and/or striping steps. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that Payne teaches away from a benefit of nanocellulose relative to cellulose pulp. Examiner respectfully disagrees. The passage Applicant cites to teach away from nanoscale cellulose notes that the differences in results are not significant at a 90% level of confidence (Payne, page 7726). Therefore, although a correlation between cellulose refinement and performance may exist it is not shown by Payne at a level significant enough to teach away from nanocellulose materials. 
	Applicant argues that Nelson teaches flashing after separation and washing and not flashing after the exposure of a nanocellulose object to a lignin-containing liquor. Examiner respectfully disagrees. The claim requires flashing, distilling and/or stripping of the liquor and exposing the nanocellulose object to the liquor. The claim does not require a specific sequence such as application of the liquor prior to flashing, or flashing prior to exposure. However, as set forth above, it would have been obvious to perform the process of Nelson and to further treat the resulting mechanically treated nanocellulose material with the lignin-containing liquor leftover from step (b) this liquor would necessarily be flashed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786